Name: Commission Implementing Decision (EU) 2015/919 of 12 June 2015 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2015) 3892) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: economic geography;  tariff policy;  European Union law;  agricultural policy;  trade
 Date Published: 2015-06-16

 16.6.2015 EN Official Journal of the European Union L 149/15 COMMISSION IMPLEMENTING DECISION (EU) 2015/919 of 12 June 2015 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2015) 3892) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 20(1) and (3) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular the second sentence of the second subparagraph of Article 6(4) and Article 6(5) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 6(2) thereof, Whereas: (1) Commission Decision 2009/821/EC (4) lays down a list of border inspection posts approved in accordance with Directives 91/496/EEC and 97/78/EC. That list is set out in Annex I to that Decision. (2) Belgium has communicated that the inspection centre Flight Care at the border inspection post at the airport of Brussel-Zaventem has closed down. Denmark has communicated that the border inspection post at the port at Aalborg 1 (Greenland Port) 1 has been closed down. Germany has communicated that the inspection centre Burchardkai at the border inspection post at the port of Hamburg Hafen has closed down. The lists of entries for these Member States as set out in Annex I to Decision 2009/821/EC should therefore be amended accordingly. (3) Germany has communicated that a new inspection centre has been added to the border inspection post at the port of Bremen and the Netherlands have communicated that a new inspection centre has been added to the border inspection post at the port of Amsterdam. The lists of entries for these Member States as set out in Annex I to Decision 2009/821/EC should be amended accordingly. (4) Greece, Italy, Latvia and the United Kingdom have communicated that the entries for the border inspection posts at Idomeni in Greece, at Roma-Fiumicino in Italy, at Riga (Airport) and Riga (BFT) in Latvia and at Gatwick in the United Kingdom should be amended in the list set out in Annex I to Decision 2009/821/EC. (5) Spain has communicated that one inspection centre at Vigo port should be deleted from the list of entries for that Member State and two inspection centres at the same port should be suspended. The Netherlands have communicated that one inspection centre at Vlissingen should be deleted from the list of entries for that Member State. The United Kingdom has communicated that the border inspection post at Manston should be deleted from the list of entries for that Member State. The lists of entries for those Member States set out in Annex I to Decision 2009/821/EC should therefore be amended accordingly. (6) Annex II to Decision 2009/821/EC lays down the list of central, regional and local units in the integrated computerised veterinary system (Traces). (7) Following communication from Italy and the Netherlands, certain changes should be brought to the lists of central, regional and local units in Traces for these Member States, laid down in Annex II to Decision 2009/821/EC. (8) Decision 2009/821/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2009/821/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 June 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in TRACES (OJ L 296, 12.11.2009, p. 1). ANNEX Annexes I and II to Decision 2009/821/EC are amended as follows: (1) Annex I is amended as follows: (a) in the part concerning Belgium, the entry for Brussel-Zaventem is replaced by the following: Brussel-Zaventem Bruxelles-Zaventem BE BRU 4 A Flight Care 2 NHC(2) U, E, O Avia Partner HC(2) WFS HC-T(2) Swiss Port HC(2) (b) in the part concerning Denmark, the entry for the port at Aalborg 1 (Greenland Port) 1 is deleted; (c) the part concerning Germany is amended as follows: (i) the entry for the port at Bremen is replaced by the following: Bremen DE BRE 1 P HC, NHC Holzhafen NHC-NT (ii) the entry for the port at Hamburg Hafen is replaced by the following: Hamburg Hafen DE HAM 1 P Altenwerder Kirchtal HC, NHC-T(FR), NHC-NT Reiherdamm HC, NHC-T(FR), NHC-NT (d) in the part concerning Greece, the entry for the rail at Idomeni is replaced by the following: Idomeni GR EID 2 F HC(2) (e) in the part concerning Spain, the entry for the port at Vigo is replaced by the following: Vigo ES VGO 1 P T.C. Guixar HC, NHC-T(FR), NHC-NT Frioya HC-T(FR)(2)(3) Frigalsa (*) HC-T(FR)(2)(3) (*) Pescanova HC-T(FR)(2)(3) Fandicosta (*) HC-T(FR)(2)(3) (*) Frig. Morrazo HC-T(FR)(3) (f) in the part concerning Italy, the entry for the airport at Roma-Fiumicino is replaced by the following: Roma-Fiumicino IT FCO 4 A Alitalia SocietÃ Aerea Italiana HC(2) FLE HC(2), NHC(2) Isola Veterinaria ADR U, E, O (g) the part concerning Latvia is amended as follows: (i) the entry for the airport at Riga (Airport) is replaced by the following: Riga (Airport) LV RIX 4 A HC(2), NHC(2) (ii) the entry for the port at Riga (BFT) is replaced by the following: Riga (BFT) LV RIX 1b P HC(2) (h) the part concerning the Netherlands is amended as follows: (i) the entry for the port at Amsterdam is replaced by the following: Amsterdam NL AMS 1 P Cornelis Vrolijk HC-T(FR)(2)(3) Daalimpex, Velsen HC-T PCA HC(2), NHC(2) Kloosterboer Ijmuiden HC-T(FR) Blankendaal Coldstores, Velsen HC-T(FR)(2) (ii) the entry for the port at Vlissingen is replaced by the following: Vlissingen NL VLI 1 P Kloosterboer Finlandweg HC(2), NHC-T(FR)(2) (i) the part concerning the United Kingdom is amended as follows: (i) the entry for the airport at Gatwick is replaced by the following: Gatwick GB LGW 4 A IC 1 O(14) IC 2 HC(1)(2), NHC(2) (ii) the entry for the airport at Manston is deleted; (2) Annex II is amended as follows: (a) the part concerning Italy is amended as follows: (i) the entry for the local unit IT01008 RAVENNA is replaced by the following: IT01008 AZIENDA USL DELLA ROMAGNA (ii) the entry for the local unit IT00306 ALTO FRIULI is replaced by the following: IT00306 ALTO FRIULI-COLLINARE-MEDIO FRIULI (iii) the entry for the local unit IT00206 ISONTINA is replaced by the following: IT00206 BASSA FRIULANA-ISONTINA (iv) the entry for the local unit IT00406 MEDIO FRIULI is replaced by the following: IT00406 FRIULI CENTRALE (v) the entry for the local unit IT01209 VIAREGGIO is replaced by the following: IT01209 VERSILIA (vi) the entry for the local unit IT01705 ESTE MONSELICE MONTAGNANA is replaced by the following: IT01705 MONSELICE (vii) the entries for the following local units are deleted: IT01315 SALERNO 3 IT01208 CESENA IT01108 FORLÃ  IT01308 RIMINI IT00506 BASSA FRIULANA IT00916 FG/3 (b) the part concerning the Netherlands is amended as follows: (i) the entry for the central unit NL00000 NVWA is replaced by the following: NL00000 NEDERLANDSE VOEDSEL- EN WARENAUTORITEIT (ii) the entry for the regional unit NL00001 NVWA NOORD is replaced by the following: NL00001 NEDERLANDSE VOEDSEL- EN WARENAUTORITEIT (iii) the following entries for regional and local units are deleted: NL01201 LVE NOORD NL00002 NVWA NOORDWEST NL01302 LVE NOORDWEST NL00003 NVWA OOST NL01403 LVE OOST NL00004 NVWA ZUID NL01504 LVE ZUID NL00005 NVWA ZUIDWEST NL01605 LVE ZUIDWEST.